DETAILED ACTION

Miscellaneous Action with a Shortened Statutory Period for a Response
An interview was held between examiner and applicant on 16 June 2021. See the attached interview summary. After the conclusion of the interview, the examiner takes the position that there are still multiple issues that must be addressed before the examiner can take the position that the proposed claim amendment overcomes the previously applied rejections. The relevant issues are set forth below.

A) Stathi Reference – Multiple Peaks in Phenoxide Radical: During the interview, applicant argued that a phenoxide radical results in multiple peaks in an EPR spectrum. The examiner reviewed the Stathi reference, specifically figures 5-7 on pages 10512-10513, and has reproduced figure 5 of Stathi below.

    PNG
    media_image1.png
    668
    710
    media_image1.png
    Greyscale

As best understood by the examiner, the above-reproduced EPR spectrum does not appear to include multiple peaks in the EPR spectrum for the "GO-GA" composition (i.e. graphene oxide derivatized with gallic acid) which includes phenoxide radicals. 
As such, applicant is asked to further clarify on the record as to how it is known that phenoxide radicals result in an EPR spectrum with multiple peaks.

B) Definition of “Hydrated” and/or “Hydration” in Rezania: During the interview, applicant explained that the term "hydration" or "hydrated" has a different definition in the Rezania reference than in the instant application. This difference is unclear to the examiner. Applicant is asked to further explain the difference between the definition of the term "hydration" or "hydrated" in Rezania as compared with in the instant invention.

C) Amount of Epoxides in Rezania: During the interview, applicant argued that composition Rezania has the same amount of epoxides as graphene oxide. The examiner reviewed the Rezania reference, and as best understood by the examiner, this reference does not appear to discuss epoxides. As such, applicant is asked to explain how this is known from the teachings of Rezania.

The examiner has set forth a miscellaneous action with a shortened statutory period for a response so that applicant has sufficient time to address these issues, and so that these issues may be addressed before the examiner makes a final decision on patentability.

Additional Note
During the interview, applicant took the position that the treatment of graphene oxide in Yang does not result in the loss of epoxide groups. The examiner agrees with this statement. The reasons for the examiner’s agreement is made in view of Yang, page 10111, figure 3(e), reproduced below.

    PNG
    media_image2.png
    667
    703
    media_image2.png
    Greyscale

The above-reproduced figure appears to show that the oxidation of Yang does not result in the loss of epoxide groups as compared with graphene oxide.
In contrast, in the instantly claimed invention as of part (ii) of claim 1 of the proposed amendment, it appears that the treatment of graphene oxide does result in the loss of epoxide groups.
The examiner further notes that the proposed amendment of part (ii) of claim 1 appears to be adequately supported in the instant specification as of at least page 37, paragraph [0177], in which it is disclosed that epoxy rings are opened in the treatment of graphene oxide in the instant invention.


Conclusion
No claim is allowed at this time.
Applicant is given a shortened statutory period of THREE (3) MONTHS from the mailing date of this notice in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of six months set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612